              Case 1:18-cv-05784-AT Document 18-3 Filed 09/25/19 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

JOHN ACE JONES,                               )
INDIVIDUALLY AND ON BEHALF                    )
OF ALL OTHERS SIMILARLY                       )
SITUATED,                                     ) Case No.: 1:18-cv-05784-AT-CCB
                                              )
          Plaintiff,                          )       CLASS ACTION
                                              )       COMPLAINT
v.                                            )
                                              )       JURY TRIAL DEMANDED
FINANCIAL ASSET                               )
MANAGEMENT SYSTEMS, INC.                      )
    Defendant.                                )

                              Declaration of Clifford Carlson

          I, Clifford Carlson, declare under penalty of perjury, as provided for by the

laws of the United States, 28 U.S.C. § 1746, that the following statements are true:

          1.      I am a member in good standing of the bars of the following courts:

                        Georgia Supreme Court (2016)
                        Georgia Court of Appeals (2015)
                        Middle District of Georgia (2013)
                        Northern District of Georgia (2016)
                        Texas Supreme Court (2012)
          2.      I am a 2012 graduate of the Walter F. George School of Law and have

                  been employed at Cliff Carlson Law, P.C. since that time.

          3.      I have been involved in more than 100 consumer cases including

                  (without limitation):


Page 1 of 5
              Case 1:18-cv-05784-AT Document 18-3 Filed 09/25/19 Page 2 of 5




                  C&F Finance Company v. Adams, 17V-8097

                  Crisp Regional Hospital v. Allen, 17-0222CS

                  Midland Funding, LLC v. Blunt, 2016 MW 0156 0139

                  Blunt v. Advance Bureau of Collections LLP et al, 5:16-cv-00504

                  Brown v. Portfolio Recovery Associates LLC, 5:17-cv-00187

                  Brown v. SWC Group LP, 1:17-cv-02277

                  Collection Receivables Inc. v. Calhoun, 17MAG1123

                  Champagne v. Optimum Outcomes Inc., 5:15-cv-00031

                  Champagne v. Cavalry SPV I, LLC, 5:15-cv-00040-MTT

                  Champagne v. Jefferson Capital Systems, LLC, 5:16-cv-00131-MTT

                  Cavalry SPV I, LLC v. Kristina Chance, 2014-V-111818-N

                  Chaney v. Consumer Portfolio Services, Inc, et al, 5-16-cv-00476

                  Midland v. Chauvaux, 153330

                  Chauvaux v. Midland, 4:16-cv-337

                  Chauvaux v. NPAS, Inc., 4:16-cv-00331

                  Clairborne, v. Portfolio Recovery Associates, LLC, 5:17-CV-65

                  Cofield v. Midland Credit Management, Inc., 14-835CS

                  Midland Funding, LLC v. Cofield, 13V-7012

                  Citibank, N.A. v. Cofield, 12V-6528

                  LVNV Funding v. Cross, 2016 MW 0159 0439



Page 2 of 5
              Case 1:18-cv-05784-AT Document 18-3 Filed 09/25/19 Page 3 of 5




                  Cross v. Sherman Originator, et al, 5:17-cv-00163

                  Daniels v. Midland Credit Management, Inc., 2014M W 145-323

                  Daniels v. Retrieval-Masters Creditors Bureau, Inc., 5:17-cv-0013

                  Davis v. Midland Funding, LLC, 2015-MV-2699

                  Midland Funding, LLC v. Davis, 2014MW144-141

                  Davis v. Medicredit, 5:15-cv-00042

                  Davis v. Van Ru, 5:16-CV-8(LJA)

                  Davis v. Portfolio Recovery Associates, 2016 MW 155 568

                  Davis v. Midland Funding LLC, 2015 MW 0151 0303

                  Davis v. Portfolio Recovery Associates, 5:17-cv-00191

                  Portfolio Recovery Associates v. Davis, 2016-CV-065498

                  Portfolio Recovery Associates v. DeShazier, 16003468-S-00

                  Dickey v. Portfolio Recovery Associates, 1:17-cv-01839

                  Midland Funding, LLC v. Ellington, 2015 MW 0153 0898

                  English v. Midland Credit Management, 2014MW145-475

                  Columbus Bank & Trust v. English, 2017-MW-163-051

                  Portfolio Recovery Associates LLC v. Foster, 2015MW153-250

                  Discovery Bank v Foster, 15-V-49057

                  Cavalry SPV 1 v. Foster, 2015 MW 0154 0427

                  Gallo v. Praxis Financial Solutions, Inc., 2014 MW 147 576



Page 3 of 5
              Case 1:18-cv-05784-AT Document 18-3 Filed 09/25/19 Page 4 of 5




                  Giles v. RGL Associates, Inc. 1:16-cv-04816

                  Midland Funding, LLC v. Gonzalez, 2015 MW 0154 0570

          4.      I have attended the following seminars relevant to my practice areas:

                  Fair Debt Collection Practices Act Bootcamp, Minneapolis,

                  Minnesota (September 2016)

                  NACA Fair Debt Collection Practices Act Annual Conference, New

                  Orleans, Louisiana (March 2017)

                  NCLC Fair Credit Reporting Act Annual Conference, Baltimore,

                  Maryland (April 2017)

                  NACA Fair Debt Collection Practices Act Annual Conference,

                  Chicago, Illinois (March 2018)

                  NACA Fair Debt Collection Practices Act Annual Conference,

                  Las Vegas, Nevada (March 2019)

                  NCLC Fair Credit Reporting Act Annual Conference, Long Beach,

                  California (May 2019)

          5.      I am a member of the following voluntary bar associations relevant to

                  my practice:

                  National Association of Consumer Bankruptcy Attorneys

                  National Association of Consumer Advocates

                  Consumer Law Section, State Bar of Georgia



Page 4 of 5
              Case 1:18-cv-05784-AT Document 18-3 Filed 09/25/19 Page 5 of 5




          Dated September 25, 2019.

                                                /s/ Clifford Carlson
                                                Clifford Carlson
                                                Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




Page 5 of 5
